 



Exhibit 10.24
 
 
Medco Health Solutions, Inc.
Deferred Compensation Plan For Directors
 
 

 



--------------------------------------------------------------------------------



 



Medco Health Solutions, Inc. Deferred Compensation Plan For Directors

              Article I        
 
  Establishment and Purpose     1  
 
            Article II        
 
  Definitions     1  
 
            Article III        
 
  Eligibility and Participation     6  
 
            Article IV        
 
  Deferrals     6  
 
            Article V        
 
  Benefits     9  
 
            Article VI        
 
  Modifications to Payment Schedules     11  
 
            Article VII        
 
  Valuation of Account Balances; Investments     12  
 
            Article VIII        
 
  Administration     13  
 
            Article IX        
 
  Amendment and Termination     15  
 
            Article X        
 
  Informal Funding     15  
 
            Article XI        
 
  Claims     16  
 
            Article XII        
 
  General Provisions     21  

 



--------------------------------------------------------------------------------



 



Medco Health Solutions, Inc. Deferred Compensation Plan For Directors
Article I
Establishment and Purpose
Medco Health Solutions, Inc. (the “Company”) hereby establishes the Medco Health
Solutions, Inc. Deferred Compensation Plan for Directors (the “Plan”), effective
January 1, 2008.
The purpose of the Plan is to provide non-employee Directors with an opportunity
to defer receipt of their cash compensation. The Plan is not intended to meet
the qualification requirements of Code Section 401(a), but is intended to meet
the requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.
The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Plan is unfunded for Federal tax purposes and is
exempt from all provisions of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company will remain the general assets of the Company
and shall remain subject to the claims of the Company’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. Reference to an Account means
any such Account established by the Committee, as the context requires. Accounts
are intended to constitute unfunded obligations for Federal tax purposes.

2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.

2.3   Affiliate. Affiliate means a corporation, trade or business that, together
with the Company, is treated as a single employer under Code Section 414(b) or
(c).

2.4   Beneficiary. Beneficiary means a natural person, estate, or trust
designated by a Participant to receive payments to which a Beneficiary is
entitled in accordance with provisions of the Plan. The Participant’s spouse, if
living, otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.

A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage.

1



--------------------------------------------------------------------------------



 



2.5   Business Day. A Business Day is each day on which the New York Stock
Exchange is open for business.

2.6   Change in Control. Change in Control occurs on the date on which any of
the following events occur (i) a change in the ownership of the Company; (ii) a
change in the effective control of the Company; (iii) a change in the ownership
of a substantial portion of the assets of the Company.

For purposes of this Section, a change in the ownership of the Company occurs on
the date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company. A change in the effective
control of the Company occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company,
taking into account all such stock acquired during the 12-month period ending on
the date of the most recent acquisition, or (ii) a majority of the members of
the Company’s Board of Directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Company . A change in the ownership of a substantial portion of assets occurs on
the date on which any one person, or more than one person acting as a group,
other than a person or group of persons that is related to the Company, acquires
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions, taking into
account all such assets acquired during the 12-month period ending on the date
of the most recent acquisition.
An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the company that has experienced the
Change in Control, or the Participant’s relationship to the affected company
otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).
The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

2.7   Change in Control Benefit. Change in Control Benefit means the benefit
payable to a Participant in accordance with Section 5.1.

2.8   Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.

2.9   Code. Code means the Internal Revenue Code of 1986, as amended from time
to time.

2



--------------------------------------------------------------------------------



 



2.10   Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.

2.11   Committee. Committee means the committee appointed by the Board of
Directors of the Company (or the appropriate committee of such board) to
administer the Plan. If no designation is made, the Chairman of the Board or his
delegate shall have and exercise the powers of the Committee.

2.12   Common Stock. Common Stock shall mean the common stock of the Company,
par value $0.01.

2.13   Company. Company means Medco Health Solutions, Inc.

2.14   Compensation. Compensation means such annual retainer, meeting fees, lead
director fees, committee chair and/or committee member fees paid to a Director
in cash that are approved by the Committee as Compensation that may be deferred
under this Plan. Compensation shall not include any compensation that has been
previously deferred under this Plan or any other arrangement subject to Code
Section 409A.

2.15   Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies (i) the amount of
each component of Compensation that the Participant has elected to defer to the
Plan in accordance with the provisions of Article IV, and (ii) the Payment
Schedule applicable to one or more Accounts. The Committee may permit different
deferral amounts for each component of Compensation and may establish a minimum
or maximum deferral amount for each such component. Unless otherwise specified
by the Committee in the Compensation Deferral Agreement, Participants may defer
up to 100% of their Compensation for a Plan Year. A Compensation Deferral
Agreement may also specify the investment allocation described in Section 7.4.

2.16   Death Benefit. Death Benefit means the benefit payable under the Plan to
a Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 5.1 of the Plan.

2.17   Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.

Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all amounts
required by law.

3



--------------------------------------------------------------------------------



 



2.18   Director. Director means a member of the Board of Directors of the
Company who is not an Employee of the Company.

2.19   Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VII.

2.20   Effective Date. Effective Date means January 1, 2008.   2.21   Employee.
Employee means a common-law employee of an Employer.   2.22   Employer. Employer
means the Company and each Affiliate.

2.23   ERISA. ERISA means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

2.24   Participant. Participant means a Director who has received notification
of his or her eligibility to defer Compensation under the Plan under Section 3.1
and any other person with an Account Balance greater than zero, regardless of
whether such individual continues to be a Director. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.

2.25   Payment Schedule. Payment Schedule means the date as of which payment of
an Account under the Plan will commence and the form in which payment of such
Account will be made.

2.26   Plan. Generally, the term Plan means the “Medco Health Solutions, Inc.
Deferred Compensation Plan for Directors” as documented herein and as may be
amended from time to time hereafter. However, to the extent permitted or
required under Code Section 409A, the term Plan may in the appropriate context
also mean a portion of the Plan that is treated as a single plan under Treas.
Reg. Section 1.409A-1(c), or the Plan or portion of the Plan and any other
nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.

2.27   Plan Year. Plan Year means January 1 through December 31.

2.28   Retirement Account. Retirement Account means an Account established by
the Committee to record the amounts payable to a Participant upon a Separation
from Service. Unless the Participant has established a Specified Date Account,
all Deferrals and Company Contributions shall be allocated to a Retirement
Account on behalf of the Participant.

2.29   Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service.

2.30   Separation from Service. A Director incurs a Separation from Service when
the Director ceases to be a member of the Board of Directors for any reason.

4



--------------------------------------------------------------------------------



 



For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.22 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.
The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

2.31   Specified Date Account. A Specified Date Account means an Account
established pursuant to Section 4.3 that will be paid (or that will commence to
be paid) at a future date as specified in the Participant’s Compensation
Deferral Agreement. Unless otherwise determined by the Committee, a Participant
may maintain no more than five Specified Date Accounts.

2.32   Specified Date Benefit. Specified Date Benefit means the benefit payable
to a Participant under the Plan in accordance with Section 5.1.

2.33   Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have
the meaning specified in Treas. Reg. Section 1.409A-1(d).

2.34   Unforeseeable Emergency. An Unforeseeable Emergency means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.

2.35 Valuation Date. Valuation Date shall mean each Business Day.
Article III
Eligibility and Participation

3.1   Eligibility and Participation. A Director becomes a Participant upon
receipt of notification of eligibility to participate.

3.2   Duration. A Participant shall be eligible to defer Compensation, subject
to the terms of the Plan, for as long as such Participant remains a Director. A
Participant who is no longer a Director may not defer Compensation under the
Plan but may otherwise exercise all of the rights of a Participant under the
Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his

5



--------------------------------------------------------------------------------



 



or her Account Balance is greater than zero and during such time may continue to
make allocation elections as provided in Section 7.4. An individual shall cease
being a Participant in the Plan when all benefits under the Plan to which he or
she is entitled have been paid
Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify any Compensation Deferral Agreement
prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement Account or to a Specified Date Account. If no designation is made,
Deferrals shall be allocated to the Retirement Account. A Participant may also
specify in his or her Compensation Deferral Agreement the Payment Schedule
applicable to his or her Plan Accounts. If the Payment Schedule is not specified
in a Compensation Deferral Agreement, the Payment Schedule shall be the Payment
Schedule specified in Section 5.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which a
Director becomes eligible to participate in the Plan, the Director has up to
30 days following his or her initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether a
Director may file a Compensation Deferral Agreement under this paragraph shall
be determined in accordance with the rules of Code Section 409A, including the
provisions of Treas. Reg. Section 1.409A-2(a)(7).         A Compensation
Deferral Agreement filed under this paragraph applies to Compensation earned on
and after the date the Compensation Deferral Agreement becomes irrevocable.

6



--------------------------------------------------------------------------------



 



  (b)   Prior Year Election. Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be deferred is earned. A Compensation Deferral Agreement
described in this paragraph shall become irrevocable with respect to such
Compensation as of January 1 of the year in which such Compensation is earned.  
  (c)   Short-Term Deferrals. Compensation that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VI, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 6.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).     (d)   Certain Forfeitable Rights. With
respect to a legally binding right to a payment in a subsequent year that is
subject to a forfeiture condition requiring the Participant’s continued services
for a period of at least twelve months from the date the Participant obtains the
legally binding right, an election to defer such Compensation may be made on or
before the 30th day after the Participant obtains the legally binding right to
the Compensation, provided that the election is made at least twelve months in
advance of the earliest date at which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
after such 30th day. If the forfeiture condition applicable to the payment
lapses before the end of the required service period as a result of the
Participant’s death or disability (as defined in Treas. Reg.
Section 1.409A-3(i)(4)) or upon a Change in Control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.    
(e)   “Evergreen” Deferral Elections. Compensation Deferral Agreements will
continue in effect for each subsequent year or performance period. Such
“evergreen” Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Retirement
Account. The Committee may, in its discretion, establish a minimum deferral
period for Specified Date Accounts (for example, the third Plan Year following
the year Compensation subject to the Compensation Deferral Agreement is earned).

7



--------------------------------------------------------------------------------



 



4.4   Deductions from Pay. The Committee has the authority to determine the
methods by which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.

4.5   Vesting. Participant Deferrals shall be 100% vested at all times.

4.6   Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals for the balance of the Plan Year in which an Unforeseeable Emergency
occurs.

Article V
Benefits

5.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service for
any reason other than death, he or she shall be entitled to a Retirement
Benefit. The Retirement Benefit shall be equal to the portion of the
Participant’s Retirement Account. The Retirement Benefit shall be based on the
value of that Account as of the end of the month in which Separation from
Service occurs. Payment of the Retirement Benefit will be made or begin on the
first day of the month following the month in which Separation from Service
occurs.     (b)   Specified Date Benefit. If the Participant has established one
or more Specified Date Accounts, he or she shall be entitled to a Specified Date
Benefit with respect to each such Specified Date Account. The Specified Date
Benefit shall be equal to the portion of the Specified Date Account, based on
the value of that Account as of the end of the month designated by the
Participant at the time the Account was established. Payment of the Specified
Date Benefit will be made or begin the first day of the month following the
designated month.     (c)   Death Benefit. In the event of the Participant’s
death, his or her designated Beneficiary(ies) shall be entitled to a Death
Benefit. The Death Benefit shall equal the unpaid balances of any Accounts. The
Death Benefit shall be based on the value of those Accounts as of the end of the
month in which death occurred, with payment made on the first day of the
following month.     (e)   Change in Control Benefit. A Participant will receive
a single lump sum payment equal to the unpaid balance of all of his or her
Accounts upon a Change in Control. Accounts will be valued as of the last day of
the month in which the Change in Control occurs, with payment made within
90 days of such Change in Control.     (f)   Unforeseeable Emergency Payments. A
Participant who experiences an Unforeseeable Emergency may submit a written
request to the Committee to receive payment of all or any portion of his or her
Accounts. Whether a

8



--------------------------------------------------------------------------------



 



      Participant or Beneficiary is faced with an Unforeseeable Emergency
permitting an emergency payment shall be determined by the Committee based on
the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Emergency may not be made to the extent
that such emergency is or may be reimbursed through insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of Deferrals
under this Plan. If an emergency payment is approved by the Committee, the
amount of the payment shall not exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall reduce the amounts otherwise payable to the
Participant. Emergency payments shall be paid in a single lump sum within the
90-day period following the date the payment is approved by the Committee.

5.2 Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her Compensation Deferral Agreement to
have such benefit paid in one of the following alternative forms of payment:
(i) substantially equal annual installments over a period of two to ten years,
as elected by the Participant, or (ii) a lump sum payment of a percentage of the
Retirement Account, with the balance paid in substantially equal annual
installments over a period of two to ten years, as elected by the Participant.  
  (b)   Specified Date Benefit. The Specified Date Benefit shall be paid in a
single lump sum, unless the Participant elects on the Compensation Deferral
Agreement with which the account was established to have the Specified Date
Account paid in substantially equal annual installments over a period of two to
five years, as elected by the Participant.     (c)   Death Benefit. A designated
Beneficiary who is entitled to receive a Death Benefit shall receive payment of
such benefit in a single lump sum.     (d)   Change in Control. A Participant
who is entitled to receive a Change in Control Benefit shall receive payment of
such benefit in a single lump sum.     (e)   Rules Applicable to Installment
Payments. If a Payment Schedule specifies installment payments, annual payments
will be made beginning as of the payment commencement date for such installments
and shall continue on each annual anniversary thereof until the number of
installment payments specified in the Payment Schedule has been paid. The amount
of each installment payment shall

9



--------------------------------------------------------------------------------



 



      be determined by dividing (a) by (b), where (a) equals the Account Balance
as of the Valuation Date and (b) equals the remaining number of installment
payments.

For purposes of Article VI, installment payments will be treated as a single
form of payment.

5.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant hereunder, provided such acceleration is
permitted under Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7).

Article VI
Modifications to Payment Schedules

6.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VI.

6.2   Time of Election. The date on which a modification election is submitted
to the Committee must be at least twelve months prior to the date on which
payment is scheduled to commence under the Payment Schedule in effect prior to
the modification.

6.3   Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.

6.4   Effective Date. A modification election submitted in accordance with this
Article VI is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.

6.5   Effect on Accounts. An election to modify a Payment Schedule is specific
to the Account or payment event to which it applies, and shall not be construed
to affect the Payment Schedules of any other Accounts.

10



--------------------------------------------------------------------------------



 



Article VII
Valuation of Account Balances; Investments

7.1   Valuation. Deferrals shall be credited to appropriate Accounts at the
times determined by the Committee. Valuation of Accounts shall be performed
under procedures approved by the Committee.

7.2   Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).

7.3   Investment Options. Investment options will be determined by the
Committee. The Committee, in its sole discretion, shall be permitted to add or
remove investment options from the Plan menu from time to time, provided that
any such additions or removals of investment options shall not be effective with
respect to any period prior to the effective date of such change.

7.4   Investment Allocations. A Participant’s investment allocation constitutes
a deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.

A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.
A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.

7.5   Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.

11



--------------------------------------------------------------------------------



 



Article VIII
Administration

8.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.

8.2   Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chairman of the
Board of the Company (or if such person is unable or unwilling to act, the next
highest ranking board member) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 10.2.
The Company shall, with respect to the Committee identified under this Section,
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee (including individuals serving as Committee) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Committee hereunder,
except with respect to matters resulting from the Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.

8.3   Withholding. The Company shall have the right to withhold from any payment
due under the Plan (or with respect to any amounts credited to the Plan) any
taxes required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall first be
deducted from Compensation that has not been deferred to the Plan and then from
Compensation deferred to the Plan.

8.4   Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and

12



--------------------------------------------------------------------------------



 



administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement or compromise of any
action unless the Company consents in writing to such settlement or compromise.

8.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

8.6   Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

Article IX
Amendment and Termination

9.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article IX.

9.2   Amendments. The Company, by action taken by its Chairman of the Board of
Directors, may amend the Plan at any time and for any reason, provided that any
such amendment shall not reduce the Account Balances of any Participant accrued
as of the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant except to the extent required by law or necessary to avoid
taxation of the Participant under Code Section 409A. The Committee is granted
the authority to amend the Plan without the consent of the Chairman of the Board
of Directors for the purpose of (i) conforming the Plan to the requirements of
law, (ii) facilitating the administration of the Plan, (iii) clarifying
provisions based on the Committee’s interpretation of the document and
(iv) making such other amendments as the Board of Directors may authorize.

9.3   Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).

9.4   Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may

13



--------------------------------------------------------------------------------



 



sever from the Plan or any Compensation Deferral Agreement any provision or
exercise of a right that otherwise would result in a violation of Code
Section 409A.
Article X
Informal Funding

10.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Company, or a trust described in this
Article X. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the Company. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
any Director, spouse, or Beneficiary. To the extent that any person acquires a
right to receive payments hereunder, such rights are no greater than the right
of an unsecured general creditor of the Company.

10.2   Rabbi Trust. The Company may, in its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating assets to
pay benefits under the Plan. Payments under the Plan may be paid from the
general assets of the Company or from the assets of any such rabbi trust.
Payment from any such source shall reduce the obligation owed to the Participant
or Beneficiary under the Plan.

Article XI
Claims

11.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits will be provided within
ninety (90) days of the Committee’s receipt of the Claimant’s claim for
benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.     (b)   Contents of Notice. If a claim for
benefits is completely or partially denied, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language. The notice
shall (i) cite the pertinent provisions of the Plan document and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim

14



--------------------------------------------------------------------------------



 



      denial also shall include an explanation of the claims review procedures
and the time limits applicable to such procedures, including a statement of the
Claimant’s right, if any, to bring a civil action under Section 502(a) of ERISA
following an adverse decision on review.

11.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the information
(i) was relied upon in making a benefits determination,(ii) was submitted,
considered or generated in the course of making a benefits decision regardless
of whether it was relied upon to make the decision, or (iii) demonstrates
compliance with administrative processes and safeguards established for making
benefit decisions. The Appeals Committee may, in its sole discretion and if it
deems appropriate or necessary, decide to hold a hearing with respect to the
claim appeal.

  (a)   In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)   Contents
of Notice. If a benefits claim is completely or partially denied on review,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language.

The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a

15



--------------------------------------------------------------------------------



 



statement of the Claimant’s right, if any, to bring an action under Section
502(a) of ERISA.

11.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Company shall, with respect to the Committee identified under this Section,
(i) pay its proportionate share of all reasonable expenses and fees of the
Appeals Committee, (ii) indemnify the Appeals Committee (including individual
committee members) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Committee’s gross negligence or willful misconduct
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.

11.4   Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.

If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a Change in Control, or a “change
in control” as defined in a rabbi trust described in Section 10.2, the
Participant or Beneficiary may file a claim directly with the trustee for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance.

11.5   Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

16



--------------------------------------------------------------------------------



 



11.6   Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between the Company and a Participant or Beneficiary is not
resolved through the claims procedure set forth in Article XI, such claim shall
be submitted to and resolved exclusively by expedited binding arbitration by a
single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.
Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Company shall pay all administrative fees of
the arbitration and all fees of the arbitrator, except that the Participant or
Beneficiary may, if he/she/it wishes, pay up to one-half of those amounts. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator
shall have no authority to add to or to modify this Plan, shall apply all
applicable law, and shall have no lesser and no

17



--------------------------------------------------------------------------------



 



greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Company may depose the Participant or
Beneficiary plus two other witnesses, and the Participant or Beneficiary may
depose the Company, pursuant to Rule 30(b)(6) of the Federal Rules of Civil
Procedure, plus two other witnesses. Each party may make such reasonable
document discovery requests as are allowed in the discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully

18



--------------------------------------------------------------------------------



 



admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Company out of or relating to or concerning the provisions of the Plan,
such dispute, controversy or claim shall be finally settled by a court of
competent jurisdiction which, notwithstanding any other provision of the Plan,
shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, the Committee, or the Appeals Committee.

Article XII
General Provisions

12.1   Anti-assignment Rule. No interest of any Participant, spouse or
Beneficiary under this Plan and no benefit payable hereunder shall be assigned
as security for a loan, and any such purported assignment shall be null, void
and of no effect, nor shall any such interest or any such benefit be subject in
any manner, either voluntarily or involuntarily, to anticipation, sale,
transfer, assignment or encumbrance by or through any Participant, spouse or
Beneficiary.

12.2   No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company. The right and
power of the Company to dismiss or discharge a Director is expressly reserved.
The Company makes no representations or warranties as to the tax consequences to
a Participant or a Participant’s beneficiaries resulting from a deferral of
income pursuant to the Plan.

12.3   No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between the Director and the Company.

12.4   Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for

19



--------------------------------------------------------------------------------



 



registration or certification. Written transmission shall be sent by certified
mail to:
MEDCO HEALTH SOLUTIONS, INC.
ATTN: VICE PRESIDENT, COMPENSATION AND BENEFITS
100 PARSONS POND DRIVE
FRANKLIN LAKES, NJ 07417-2603
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

12.5   Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

12.6   Invalid or Unenforceable Provisions. If any provision of this Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

12.7   Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

12.8   Facility of Payment to a Minor. If a distribution is to be made to a
minor, or to a person who is otherwise incompetent, then the Committee may, in
its discretion, make such distribution (i) to the legal guardian, or if none, to
a parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

20



--------------------------------------------------------------------------------



 



12.9   Governing Law. The laws of the State of New Jersey shall govern the
construction and administration of the Plan.

IN WITNESS WHEREOF, the undersigned executed this Plan as of the 26th day of
November, 2007, to be effective as of the Effective Date.

            Medco Health Solutions, Inc.
      By:   David B. Snow, Jr.       Its:   Chairman and Chief Executive
Officer     
                                                                    (Signature) 
   

21